RAWLS, Acting Chief Judge
(dissenting).
Three defendants, appellant Alderman, Charlie Sitterson, and Charles Simmons were charged with the crimes of breaking and entering and grand larceny. Trial was commenced in a consolidated case, and during the course of same, a mistrial was declared as to Simmons. Alderman and Sitterson were convicted. In a prior appeal, the conviction of Sitterson was affirmed by this Court reported at 270 So.2d 25 (1 Fla.App. 1972). Basically, the same procedural errors alleged in the instant case were posed in Sitterson. Hence, my brethren are of the view that the decision of this Court in Sitterson, supra, is controlling as to his codefendant, appellant Alderman.
Simmons was tried in a separate trial. This Court in an opinion authored by the writer reversed Simmons and directed that he be granted a new trial. Simmons v. Wainwright, 271 So.2d 464 (1 Fla.App.1973.) A number of the identical errors delineated in Simmons, supra, appear in the instant cause. I would reverse on authority of Simmons v. Wainwright, supra, and remand for a new trial.